Citation Nr: 9928509	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-06 800A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder with heart palpitations claimed as panic disorder or 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Tourette's 
syndrome.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 
1982 to October 1982.

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Appellants Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for a psychiatric disorder with heart palpitations 
claimed as panic disorder or PTSD and for Tourette's 
syndrome.  The Board also notes that the appellant appealed 
the RO's denial of service connection for hearing loss.  
However, as the appellant did not perfect an appeal on this 
issue it is not now before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a current 
psychiatric disorder with heart palpitations, panic disorder 
or PTSD with the appellant's period of active service.

2.  There is no competent medical evidence linking Tourette's 
syndrome with the appellant's period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder with heart palpitations, panic disorder 
or PTSD is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
Tourette's syndrome is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she currently has a mental or 
psychiatric disorder and Tourette's syndrome as a result of 
mistreatment to which she was subjected during her period of 
active duty for training.

A appellant is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated in line of duty while in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1997).  The threshold question for 
the Board, however, is whether the appellant presents a well 
grounded claim for service connection.  A well grounded claim 
is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well grounded claim there is no duty 
to assist the claimant in developing the facts pertinent to 
his claim and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a appellant may establish a well-grounded 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The appellant's service medical records disclose no evidence 
that the appellant sought or received treatment for or was 
diagnosed with any kind of mental, psychiatric or nervous 
system disorder, including Tourette's syndrome, at any time 
during her period of active duty for training.

Associated with the claims file is a substantial number of 
private medical records from July 1990 to December 1996, used 
by the Social Security Administration (SSA) to document the 
appellant's disability claim.  These records include 
diagnoses including anxiety disorder, personality disorder 
with schizotypal traits, depressive disorder and 
palpitations, none of which include evidence of a causal link 
between a current mental, psychiatric or nervous system 
disorder and the appellant's period of active duty for 
training.  SSA determined the appellant to be disabled with a 
primary diagnosis of anxiety-related disorders and no 
secondary diagnosis.

Other private medical records also provide evidence of a 
mental, psychiatric or nervous system disorder.  Private 
hospital records from February 1993 include a diagnosis for 
panic disorder.  Private treatment records from November 1994 
to February 1996 also include diagnoses for anxiety disorder, 
and a March 1994 letter from a private psychiatrist confirms 
that the appellant underwent "treatment for Panic Disorder 
and a Tourette's-like Syndrome."  None of these records 
include evidence of a causal link between a current mental, 
psychiatric or nervous system disorder and the appellant's 
period of active duty for training.

A report of a VA general medical examination in November 1997 
noted histories of Tourette's syndrome, depression, anxiety 
disorder and palpitations associated with panic disorder but 
noted no objective evidence of these disorders.  A 
contemporaneous VA PTSD examination disclosed that the 
appellant exhibited some PTSD symptoms but the examining 
physician diagnosed the appellant only with panic disorder 
and a schizoid personality disorder.  None of these records 
include evidence of a causal link between a current mental, 
psychiatric or nervous system disorder and the appellant's 
period of active duty for training.

In January 1999 a private psychologist who treated the 
appellant wrote that she had had insufficient contact to 
diagnose a mental disorder, but that psychological testing 
indicated that a psychosis may cause the appellant to lose 
touch with reality.  The psychologist did not link a 
psychosis with the appellant's period of active duty for 
training.

In her February and March 1997, and February 1998 written 
statements the appellant attributed current mental, 
psychiatric and nervous system disorders to in service abuse 
and intimidation, including sexual and emotional harassment.  
However, because the appellant is a lay person with no 
medical training or expertise, her statements alone cannot 
constitute competent evidence of the required causal 
connection between a current disorder and her period of 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between a mental, psychiatric or 
nervous system disorder and the appellant's period of active 
duty for training, the appellant's claim for service 
connection for a psychiatric disorder with heart palpitations 
claimed as panic disorder or PTSD and for Tourette's syndrome 
is implausible and must be denied as not well grounded.

Because the appellant has failed to meet her initial burden 
of submitting evidence of a well-grounded claim for service 
connection for a psychiatric disorder with heart palpitations 
claimed as panic disorder or PTSD and for Tourette's 
syndrome, the VA is under no duty to assist her in developing 
the facts pertinent to these claims.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the appellant's claims, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground her claim, and an explanation as to why her current 
attempt fails.



ORDER

Entitlement to service connection for a psychiatric condition 
with heart palpitations claimed as panic disorder or PTSD is 
denied.

Entitlement to service connection for Tourette's syndrome is 
denied.



		
	WARREN W. RICE. JR.
	Member, Board of Appellants' Appeals



 

